DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 16, 18-20 and 27-30 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more.
Analysis
Claim 16: Ineligible.
The claim recites a series of steps. The claim is directed to a process, which is a statutory category of invention (Step 1: YES).

The claim is analyzed to determine whether it is directed to a judicial exception. The claim recites the limitations of acquiring an image including both a displayed amount and displayed code indicative of a recipient’s account, retrieving the amount to pay by scanning the acquired image using character text decoding, retrieving recipient’s account by decoding the code, and paying the retrieved amount into the recipient’s account. In other words, the claim describes a process for making a payment using information retrieved from a captured image. These limitations, as drafted, are processes that, under its broadest reasonable interpretation, covers Step 2A1-Yes).

Next, the claim is analyzed to determine if it is integrated into a practical application. The claim recites additional limitation of using mobile user device with a camera to perform the steps. The steps of acquiring an image via camera of a displayed amount and code indicative of a recipient’s account, are mere data gathering steps which are a forms of insignificant extra-solution activities. The camera in the step is recited at a high level of generality, i.e., as a generic smartphone performing a generic computer function of capturing images and processing data. Also, the smartphone’s ability to decode using character text decoding technique as well as decoding other codes such as QR codes, are insignificant extra-solution activities. This merely uses a smartphone camera as tool to perform the processes. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to the abstract idea (Step 2A2-No).

Next, the claim is analyzed to determine if there are additional claim limitations that individually, or as an ordered combination, ensure that the claim amounts to significantly more Step 2A2 above, the additional element in the claim amounts to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in Step 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. 
Because the steps of acquiring an image via camera of a displayed amount and code indicative of a recipient’s account, and decoding using character text decoding technique as well as decoding other codes such as QR codes, were considered to be extra-solution activities in Step 2A, they are re-evaluates in Step 2B to determine if they are more than what is well-understood, routine and conventional in the field. The disclosure does not provide any indication that these features are anything other than a generic smartphone and Vu et al (USPAP 20150169972) at paragraph 0002-0003; and Myer et al (USPAP 20120215767) at paragraph 0003 indicate that these features are well-understood, routine and conventional functions of a using smartphone devices (as they are here). Accordingly, a conclusion that these features are well-understood, routine and conventional activity is supported under Berkheimer option 3. 
Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually. When viewed either individually, or as an ordered combination, the additional limitations do not amount to a claim as a whole that is significantly more than the abstract idea itself. Therefore, the claim does not amount to significantly more than the recited abstract idea (Step 2B: NO). The claim is not patent eligible.



These limitations further describe the types of code. Since it has been established in the analysis of claim 16 above, that these features were mere insignificant extra-solution activities, and consequently do not integrate the abstract idea into a practical application, the same analysis applies here (Step 2A2). Same analysis also applies to Step 2B as analyzed above. 
Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually. When viewed either individually, or as an ordered combination, the additional limitations do not amount to claims as a whole that are significantly more than the abstract idea itself. Therefore, the claim does not amount to significantly more than the recited abstract idea. The claims are not patent eligible.


Claim 27 recites wherein the acquiring the image of a displayed amount to pay comprises a plurality of acquiring iterations, and scanning the acquired image comprises: at any iteration, processing the acquired image for improving a contrast thereof, and extracting a result by recognizing a text indicative of the amount to pay, the recognizing being performed by using the character text decoding technique; and skimming results extracted at the iterations for selecting a most probable recognized text. These limitations are mere extra solution activities similar to the analysis in Steps 2A2 and 2B above. Accordingly, these additional elements do not integrate the 
Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually. When viewed either individually, or as an ordered combination, the additional limitations do not amount to claims as a whole that are significantly more than the abstract idea itself. Therefore, the claim does not amount to significantly more than the recited abstract idea. The claims are not patent eligible.

Claim 28 recites wherein the character text decoding technique is one of: an optical character recognition technique, an intelligent character recognition technique, an optical mark recognition technique. These limitations are mere extra solution activities similar to the analysis in Steps 2A2 and 2B above. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they does not impose any meaningful limits on practicing the abstract idea. 
Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually. When viewed either individually, or as an ordered combination, the additional limitations do not amount to claims as a whole that are significantly more than the abstract idea itself. Therefore, the claim does not amount to significantly more than the recited abstract idea. The claims are not patent eligible.


Claims 29 and 30 are computer readable medium and user device equivalents of claim 16. These claims are similarly rejected under the same rationale as claim 16, supra.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 16, 18-20, and 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over Pourfallah et al (USPAP 2017/0200162) in view of Heimach (USPAP 2014/0067619).

Re claims 16, 28 and 29-30: Pourfallah teaches a method to perform a mobile payment by a mobile user device without establishing bidirectional communication with a device of a recipient of the payment, the method comprising, at the mobile user device (0049): 
acquiring, by a camera of the mobile device, an image of a electronically display code indicative of a payment account of the recipient of the payment and amount to pay (0049, fig, 1C, 
paying the retrieved amount into the payment account of the recipient (0049).  

Pourfallah does not explicitly teach electronically displayed payment amount in character text for scanning and using character text decoding technique to retrieve the amount to pay, and having the amount being displayed separately from the code, {wherein the character text decoding technique is one of: an optical character recognition technique, an intelligent character recognition technique, an optical mark recognition technique (claim 28)}.  
Heimbach teaches the concept of simultaneously scanning a code and character text, wherein the code and character text are displayed separately, and using character text decoding technique to retrieve information about the text (equivalent of the amount to pay),  (0009, “arranged one next to another”), wherein the text decoding technique is one of: an optical character recognition technique, an intelligent character recognition technique, an optical mark recognition technique (claim 28)} (0007; “optical character recognition”). 
Heimbach shows that the simultaneous scanning of code and character text using devices for further processing was known in the prior art before the effective date of the application. Since Pourfallah already discloses electronic display of the code, albeit without a separate character text indicative of an amount to pay, and Heimbach shows that scanning both code and character text to retrieve information was known, albeit in paper form, replicating such on an electronic display would have been obvious to one of ordinary skill in the art before the effective date of the instant invention. Furthermore, the substrate on which the both code and text are scanned In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958) where providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art, MPEP 2144.04 (III); as well as  Leapfrog Enterprises Inc. v. Fisher-Price Inc., 485 F.3d 1157,  1162, 82 USPQ2d 1687, 1692 (Fed. Cir. 2007) and Muniauction, Inc. v. Thomson Corp., 532 F.3d 1318, 87 USPQ2d1350 (Fed. Cir. 2008), where the application of modern electronics to the prior art was deemed obvious. 
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of the separately identified code and text of the Heimbach reference for the single code means of the Pourfallah reference. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious. MPEP 2141(C)(III)(B).

Re claim 18: Pourfallah teaches, wherein the code is a 1D code or a 2D code (Pourfallah: 0049).  

Re claim 19: Pourfallah teaches, wherein the 1D code is a barcode (Pourfallah: 0266-0268, figs. 13A-13C).  

Re claim 20: Pourfallah teaches, wherein the 2D code is one of: a quick response code, a model 1 QR code, a model 2 QR code, a micro QR code, an iQR code, a safety QR code, a LogoQ code, .
  
Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Pourfallah in view of Heimbach in view of Lee et al (USPAP 2007/0253040).

Re claim 27: Pourfallah does not explicitly teach, wherein the acquiring the image of a displayed amount to pay comprises a plurality of acquiring iterations, and scanning the acquired image comprises: at any iteration, processing the acquired image for improving a contrast thereof, and extracting a result by recognizing a text indicative of the amount to pay, the recognizing being performed by using the character text decoding technique; and skimming results extracted at the iterations for selecting a most probable recognized text.  
Lee teaches iteratively acquiring an image to enhance contrast of that image as a method of recognizing text by a character decoding method and extracting those results to obtain the most likely text (0028-0029, 0076). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Pourfallah and Heimbach combination to include this feature as taught by Lee for the obvious reason of enhancing the accuracy of the character decoding technique.

Response to Arguments
Applicant's arguments with respect to the 35 U.S.C. 101 rejection have been fully considered but they are not persuasive.
every feature recited in the claims of the application, and thus there are no references on the record that can be used under the 3rd option of the Berkheimer memo to support an assertion of “well-understood, routine and conventional.” (Emphases added).
Examiner respectfully disagrees. The use of the 3rd option is only applicable to certain elements of the claimed invention and not every feature as asserted by the Applicant. In the analysis provided above, certain element were identified as insignificant extra solution activities in Step 2A2, following the identification of the abstract idea in Step 2A1. These activities are the only features that need to be addressed under the “well-understood, routine and conventional” activity of the analysis under Step 2B. 
 Applicant's arguments with respect to the 35 U.S.C. 103 rejection have also been fully considered but they are not persuasive. 
Please refer back to the rejection above for further explanation.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Frantz et al (USPAP 2005/0015310) teaches acquiring an image of a first variable and displayed information indicative of a second variable (0012, 0038-0039; fig. 1, ele. 102,103).

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLABODE AKINTOLA whose telephone number is (571)272-3629.  The examiner can normally be reached on Mon-Fri 8:30a-6:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski can be reached on 571-272-6771.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/OLABODE AKINTOLA/Primary Examiner, Art Unit 3691